Citation Nr: 0935149	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  02-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a neurological or 
nervous condition, to include as secondary to service-
connected hypertension and migraine headaches.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In a November 2001 rating decision, the RO denied entitlement 
to service connection for a nervous condition.  In June 2002, 
the Veteran stated that his nervous condition was a 
neurological problem rather than a mental problem.  In the 
July 2002 rating decision currently on appeal, the RO denied 
entitlement to service connection for a neurological 
condition.  Later in July 2002, the Veteran expressed his 
disagreement with the RO's July 2002 rating decision.

In October 2003, the Board remanded this case for the 
issuance of a statement of the case with regard to the issue 
of entitlement to service connection for a neurological 
condition.  In its February 2005 statement of the case, the 
RO continued to deny entitlement to service connection for a 
neurological condition.  The Veteran filed a timely 
substantive appeal, additionally arguing that his condition 
(which he referred to as both a nervous condition and a 
neurological condition) could also be related to his service-
connected hypertension and migraine headaches.

In a June 2005 decision, the Board denied entitlement to 
service connection for a neurological disorder, finding that 
the Veteran did not have any current neurological disorders 
other than his already service-connected migraine headaches.  
In a December 2007 memorandum decision, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's June 2005 decision with respect to the issue of 
entitlement to service connection for a neurological 
disorder, finding that the record raised the issue of 
entitlement to service connection for a nervous condition 
based on a psychiatric disorder.  Accordingly, the Court 
remanded this portion of the appeal for readjudication 
consistent with its memorandum decision.  At this time, the 
Board has rephrased the issue as listed on the title page to 
better reflect the claim on appeal.

The Board notes that in its December 2007 memorandum 
decision, the Court affirmed or dismissed issues pertaining 
to entitlement to an earlier effective date for the award of 
service connection for hypertension, migraine headaches and 
left ear hearing loss; entitlement to an initial disability 
rating in excess of 10 percent for hypertension; and 
entitlement to an initial compensable disability rating for 
left ear hearing loss.  Additionally entitlement to service 
connection for right ear hearing loss was denied by a final 
Board decision in October 2003.  Thus, the only issue 
remaining on appeal for Board consideration is the one listed 
on the cover page.

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
service connection for a nervous condition, to include as 
secondary to service-connected hypertension and migraine 
headaches.

At the Veteran's February 1976 entrance examination, his 
neurologic and psychiatric systems were evaluated as normal, 
and he reported that he had never had any of the disabilities 
listed on an accompanying February 1976 report of medical 
history.  In August 1979, he was assessed with tension 
headaches.  At the Veteran's September 1979 service 
separation examination, his neurologic and psychiatric 
systems were evaluated as normal, and it was noted that his 
headaches were treated with aspirin.  On an accompanying 
September 1979 report of medical history, the Veteran 
reported that his health was pretty good except for his 
nerves.  He noted that he had experienced all of the 
following: frequent or severe headache; depression or 
excessive worry; and nervous trouble of any sort.  
Thereafter, in September 1979, a neurological examination 
yielded normal results.

Following his discharge from service, a November 1990 private 
treatment record noted that the Veteran had stress at work, 
but no headaches.  An October 1991 private treatment record 
noted that he had much stress in his job, but no headaches.  
A March 2000 private treatment record noted that migraine 
headaches were an active problem for the Veteran.

The Veteran underwent a VA neurological examination in March 
2001.  On that occasion, he described his history and 
symptoms of migraine headaches.  Neurological examination 
revealed no abnormalities, as cranial nerves II-XII were 
intact, gait was normal, cerebellar examination was normal, 
motor strength was 5/5, sensory examination was normal, deep 
tendon reflexes were 2+, and examination of the fundi 
revealed no abnormalities.  The Veteran was diagnosed with 
migraines and tension headaches.

The Veteran underwent a VA mental examination later in March 
2001.  On that occasion, the examiner stated that he found no 
documentation noting any psychiatric conditions or treatment 
for the Veteran in service.  It was noted that the Veteran 
had been prescribed Lorazepam by his private physician and 
that he had been taking this medication for eight or nine 
years to treat "bad nerves" (though the Veteran was unable 
to get more specific about his condition).  The Veteran 
discussed the possibility that he was a worrier, though he 
denied having any significant worries or problems at the time 
of this examination, and it was noted that he even 
entertained the thought that he was psychologically 
"comfortable" taking the Lorazepam on a daily basis rather 
than truly needing it.  It was noted that the Veteran had 
never taken any other psychotropic medications and had never 
seen a mental health professional.  He reported that his work 
was "going great" and that he had a good relationship with 
his wife and daughters.  He stated his belief that he was 
probably "more neat" than he was prior to his time in 
service because the military life fostered such an attitude, 
but he denied being a "neat freak."  No psychological 
testing was administered or deemed necessary at this 
examination.  The Veteran was diagnosed with an anxiety 
disorder not otherwise specified, per history, and noted to 
be post-military and probably in full remission.  The 
examiner stated that the Veteran may have been experiencing 
some features of generalized anxiety disorder at the time he 
began taking Lorazepam, though at the present time it was 
questionable as to whether the Veteran needed to take such 
medication.  The Veteran's Global Assessment of Functioning 
(GAF) score was approximated as 75.

Private treatment records dated from April 2001 through 
November 2004 note treatment for the Veteran's migraine 
headaches.

VA treatment records dated from May 2002 through June 2004 
note the diagnosis and treatment of the Veteran's migraine 
headaches.  These records also note the Veteran's desire not 
to undergo treatment for depression.  During a clinical 
examination in May 2002, neurological testing yielded normal 
results, as the Veteran was alert and oriented times three, 
his gait was normal, and he had no focal, motor, or sensory 
deficits.  It was noted in May 2002 that the Veteran had a 
history of anxiety disorder, and a May 2002 screening for 
major depressive disorder revealed the following findings 
with regard to the past month: he felt down, depressed, or 
hopeless; he was bothered by little interest or pleasure in 
doing things (which was noted to have been an issue for some 
time); and his general stressors included kids, work, and 
claim status.

In its memorandum decision, the Court found that because the 
VA examiner in March 2001 did not consider the Veteran's lay 
assertion of nervous trouble in service, the examination was 
not adequate.  Because the record shows that the Veteran has 
been diagnosed with a nervous condition, and because the 
Veteran did report nervous trouble at the time of his 
separation on a September 1979 report of medical history, a 
new VA examination with medical opinion is necessary in order 
to fully and fairly evaluate the Veteran's claim for 
entitlement to service connection for a nervous condition, to 
include as secondary to his service-connected hypertension 
and migraine headaches.

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided notice of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  In addition, while the Veteran was 
provided notice of the evidence needed to substantiate a 
claim for service connection on a direct basis, he was not 
provided with notice of how to substantiate a claim for 
service connection on a secondary basis.  Thus, on remand, 
the RO/AMC should provide corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate a claim for service 
connection on a secondary basis.  The 
notice should also advise the Veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Ask the Veteran to provide the names, 
addresses, 
and approximate dates of treatment of all 
health care providers, both VA and 
private, who have treated him for a 
nervous condition at any time since his 
discharge from service in March 1980.  
After securing any necessary release, the 
RO/AMC should obtain any records which are 
not duplicates of those contained in the 
claims file.

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination to 
determine the current nature and extent of 
any nervous condition, and to provide an 
opinion as to the possible relationship 
between any diagnosed nervous condition(s) 
and the Veteran's military service or his 
service-connected hypertension and 
migraine headaches.  The claims file must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Any tests 
or studies deemed necessary should be 
conducted, and the results should be 
reported in detail.  A rationale for all 
opinions expressed should be provided.

Following review of the claims file and 
examination 
of the Veteran, the examiner should 
clearly identify all psychiatric disorders 
found.  With respect to any diagnosed 
psychiatric disability (as opposed to a 
personality disorder), the examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the psychiatric disability: 
(a) arose during service or is otherwise 
related to service, taking into account 
the Veteran's September 1979 report of 
nervous trouble; (b) is caused or 
aggravated (permanent worsening of the 
underlying disability beyond natural 
progress) by service-connected 
hypertension and/or migraine headaches.  
If aggravation by his service-connected 
hypertension or migraine headaches is 
determined, then the examiner should 
quantify the degree of such aggravation, 
if possible.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

